DETAILED ACTION

This Office action follows the Restriction Requirement filed on 1/8/2021 and is responsive to applicant’s reply filed on 3/5/2021. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, including claims 1-16 in the reply filed on 3/5/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2021

Information Disclosure Statement
The IDS filed on 3/20/2020 is being considered.

Drawings
The Drawings filed on 12/20/2019 are acceptable for examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Assmann et al. (US 9108541) (‘Assmann’).
	Claim 1, Assmann provides a vehicle seat recliner assembly comprising:
a first recliner heart 10 mounted to a bracket 3a;
a second recliner heart 10 mounted to another bracket 3a; and
a cross member 7 connected to the first and second recliner hearts and transmitting torque from the first recliner heart to the second recliner heart to move the second recliner heart with the first recliner heart between a locked state and an unlocked state (col. 4, lines 16-22; col. 9, lines 1-9), the cross member having a central part (A; Fig. 1) and a plurality of projections (7d; Fig. 1) extending radially around and from the central part such that the plurality of projections are spaced apart from each other (col. 8, lines 52-56; Fig. 1).
[claim 2] wherein the cross member includes a first portion and a second portion adjacent to the first portion (first and second portions of 7; Fig. 13), and wherein the central part and the plurality of projections define the first portion (Figs. 1 and 13).  
	[claim 5] wherein each of the first and second recliner hearts includes a hub 50 that has an aperture 50e extending therethrough, the hubs including a plurality of ribs 
	[claim 6] wherein the plurality of projections and the plurality of the ribs of the hubs cooperate to rotationally fix the hubs and the cross member to each other (col. 8, lines 52-65).
	Claim 9, Assmann provides a vehicle seat recliner assembly comprising:
a seat bottom 3;
a seatback 4 mounted to the seat bottom and rotatable relative to the seat bottom between a reclined position and an upright position (col. 1, lines 22-26; Fig. 2);
a first recliner heart 10 mounted to a first lateral side of the seat bottom and the seatback (3A; Figs. 2 and 13);
a second recliner heart 10 mounted to a second lateral side of the seat bottom and the seatback (3A; Figs. 2 and 13); and
a cross member 7 connected to the first and second recliner hearts and transmitting torque from the first recliner heart to the second recliner heart to move the second recliner heart with the first recliner heart between a locked state and an unlocked state (col. 4, lines 16-22; col. 9, lines 1-9), the cross Serial No. 16/722,230Page 3 of 6member having a central part (A; Fig. 1) and a plurality of projections (7d; Fig. 1) extending radially around and from the central part such that the plurality of projections are spaced apart from each other (col. 8, lines 52-56; Fig. 1).  
[claim 13] wherein the cross member includes a first portion and a second portion adjacent to the first portion (first and second portions of 7; Fig. 13), and wherein the central part and the plurality of projections define the first portion (Figs. 1 and 13).
[claim 5] wherein each of the first and second recliner hearts includes a hub 50 that has 
	[claim 14] wherein the plurality of projections and the plurality of the ribs of the hubs cooperate to rotationally fix the hubs and the cross member to each other (col. 8, lines 52-65).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assmann et al. (US 9108541) (‘Assmann’) in view of Blinzler et al. (US 20120280555) (‘Blinzler’) and Wei et al. (US 20150165936) (‘Wei’).
Claims 3, 4 and 8, Assmann teaches all the limitations of claims 1 and 2 as above, but is silent as to the first portion having an X-shaped cross section and the second portion having a rectangular-shaped cross-section, wherein the second portion defines a central aperture, and wherein the cross member has opposing ends, wherein one of the opposing ends has an X-shaped cross-section, and wherein another of the opposing ends has a rectangular-shaped cross-section.

Further, Wei teaches a cross member 46 comprising a first portion comprising an X-shaped cross-section (66; [0026]; Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the cross-member having a first portion comprising an X-shaped cross-section, with the reasonable expectation of further increasing positive fixation of shaft portions with different cross-sectional profiles, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the 

Claims 11, 12 and 16, Assmann teaches all the limitations of claims 9 and 10 as above, but is silent as to the first portion having an X-shaped cross section and the second portion having a rectangular-shaped cross-section, wherein the second portion defines a central aperture, and wherein the cross member has opposing ends, wherein one of the opposing ends has an X-shaped cross-section, and wherein another of the opposing ends has a rectangular-shaped cross-section.
However, Blinzler teaches a cross member comprising a first portion having a first cross-section and a second portion having a rectangular-shaped cross-section, wherein the second portion defines a central aperture ([0020], [0031], [0073]; Figs. 4a, 4b and 5), wherein the cross member has opposing ends, wherein one of the opposing ends has a first cross- section, and wherein another of the opposing ends has a rectangular-shaped cross-section ([0020], [0031], [0073]; Figs. 4a, 4b and 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first portion having a first cross-section and the second portion having a rectangular-shaped cross-section, wherein the second portion defines a central aperture, and wherein the cross member has opposing ends, wherein one of the opposing ends has a first cross-section, and wherein another of the opposing ends has a rectangular-shaped cross-section, with the reasonable expectation of further increasing positive fixation of shaft portions with different cross-sectional profiles.
Further, Wei teaches a cross member 46 comprising a first portion comprising an X-shaped cross-section (66; [0026]; Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the cross-member having a first portion comprising an X-shaped cross-section, with the reasonable expectation of further increasing positive fixation of shaft portions with different cross-sectional profiles, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention including each of the first and second recliner hearts including a cam and a plurality of locking pawls, the cams being engaged with the locking pawls such that rotation of the cams causes corresponding movement of the locking pawls into and out of engagement with teeth of a ratchet plate, and the hubs being coupled to the cams such that the cams rotate together with the cross member. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635